Title: To Thomas Jefferson from Archibald Stuart, 22 October 1791
From: Stuart, Archibald
To: Jefferson, Thomas



Dr Sir
Sir Staunton Octr. 22d. 1791

The objections to our State Government are so generally felt, that I am convinced its reformation will shortly be attempted; in that event I feel some anxiety for the Consequence should we be deprived of the Aid of Our absent Citizens. Are we to Expect the Assistance of yourself and Mr. Madison upon such an Occasion and if so, when could it most conveniently be afforded?
I must now express the pleasure I have felt that Agricola did not, nor could not produce a necessity for your appearing in the news papers. It was an event I dreaded as distressing to your feelings. Tho you might by that means have chastized so unprovoked and impertinent an Attack you have more effectually done it by silent contempt.
It will afford you no pleasure to be informed that the supposed Author is as much despised throughout the Circle of my Acquaintance as his greatest enemy could wish and that this is generally the Case I suspect will shortly appear.
I have not considered nor do I understand the principles of the Bank lately established by congress but am told that it is confessedly opposed to the principles of the government and that the expediency of the Measure was contrasted with and out weighed constitutional Objections. I hope this is not true as I cannot conceive the men of  the present day are so daring as to offer such an insult to a free people. The Antis exclaim against the principles of your Collonial establishments as they are called as aristocratic and oppressive and altho they are the Germe of the old are generally ascribed to the New government. The Excise scheme tho unpopular is going quietly into operation in this quarter.
I feel interested in the establishment of cross posts throughout this state and particularly that a post office should be established at this place altho the whole of the Expence might not at first be defrayed from the profits of the establishment I conceive this would not long be the Case and perhaps a small and temporary sacrifice to the Objects it presents us with might not be inexpedient.—Fare well, I wish you health & happiness,

Archd. Stuart

